                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DENISE OWEN,

                   Plaintiff,                CASE NO. 17-12312
                                             HON. DENISE PAGE HOOD
v.

MEGAN J. BRENNAN,
POSTMASTER GENERAL OF THE
UNITED STATES POSTAL SERVICE

                   Defendant.
                                             /

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
         MOTION FOR SUMMARY JUDGMENT [#19]

 I.   BACKGROUND

      On July 15, 2017, Plaintiff Denise Owen (“Owen”) filed a Complaint against

the Postmaster General, Megan J. Brennan (“Brennan”), alleging: race and gender

discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq. (“Title VII”) (Counts I and VI); race discrimination,

retaliation, age discrimination, and gender discrimination in violation of Michigan’s

Elliott-Larsen Civil Rights Act (“ELCRA”), MCL § 37.2101 et seq. (Counts II, III,

V, and VII); and age discrimination in violation of the Age Discrimination in

Employment Act (“ADEA”) (Count IV). (Doc # 1) There was a Stipulated Order

entered on January 17, 2018, in which Owen’s race discrimination, retaliation, age

                                         1
discrimination, and gender discrimination claims brought forward under the ELCRA

(Counts II, III, V, and VII) were dismissed. (Doc # 7)


      This matter is before the Court on Brennan’s Motion for Summary Judgment,

filed on November 6, 2018. (Doc # 19) Owen filed a Response to Brennan’s Motion

on December 13, 2018. (Doc # 21) Brennan filed a Reply on December 26, 2018.

(Doc # 24)


      The following facts are undisputed. Owen began working for the United

States Postal Service in 1978 and is currently the Postmaster in Clarkston, Michigan.

(Doc # 19-2, Pg ID 99) Owen is a white woman who was 57 years old when the

events that formed the basis for this case transpired. (Doc # 19-3, Pg ID 162-163)

From December 31, 2011 through September 28, 2012, Owen served in two

temporary details as Officer-in-Charge of the Sterling Heights, Michigan Post

Office. (Doc # 19-4; Doc # 19-5) Owen’s initial detail assignment order stated that

she would serve in her position from December 31, 2011 through March 30, 2012.

(Doc # 19-4) Owen’s second detail assignment order stated that she would serve in

her detail position from March 31, 2012 through September 28, 2012. (Doc # 19-5)

The United States Postal Service’s policy allows employees to serve in detail

positions for a limited period of time and these temporary assignments “may be

terminated at any time, either at management’s discretion or at the employee’s

request.” (Doc # 19-6, Pg ID 184-185)
                                         2
      The Sterling Heights Post Office is a Level 24 post office. (Doc # 19-3, Pg

ID 163) During Owen’s temporary details, her pay rate was EAS-21, and she

received a 5% premium for detailing to a higher-level office. (Doc # 19-2, Pg ID

106; Doc # 19-7) Owen was supervised by Richard Moreton (“Moreton”), who was

a Post Office Operations Manager (“POOM”). (Doc # 19-2, Pg ID 102) Moreton is

a white man who was 48 years old when Owen’s second detail ended. (Doc # 19-8,

Pg ID 188) On about September 29, 2012, Moreton informed Owen that she was

being replaced in her detail with another employee, Kim Dontje (“Dontje”). (Id. at

192.) Moreton explained to Owen that he was ending her detail because he wanted

to afford Dontje an opportunity. (Id. at 193.) Dontje is a white woman who was 49

years old when Owen’s second detail ended and served as a Level 22 Postmaster in

Roseville, Michigan. (Id. at 192.) Owen acknowledges that she did not recall

Moreton ever making any comments to her about her race or the race of any of the

other employees. (Doc # 19-2, Pg ID 131)


      Once Owen’s Sterling Heights detail ended, Owen was offered another detail

in Roseville, which was a Level 22 post office. (Doc # 19-2, Pg ID 118) Owen

would have received the same premium pay for a detail in Roseville that she received

in Sterling Heights. (Id. at 120.) The Roseville post office is about 8.8 miles away

from the Sterling Heights post office. (Doc # 19-10, Pg ID 213) Owen declined the

Roseville detail and chose to return to her position in Clarkston because she felt that

                                          3
the commute from her home in Lapeer, Michigan to Roseville was too far. (Doc #

19-2, Pg ID 102, 118)


      At the time when Moreton replaced Owen with Dontje, Angela Isby (“Isby”)

was not removed from her position in a higher-level detail. (Doc # 19-12) Isby is a

black woman, and was 42 years old and a Level 20 Postmaster when Owen’s Sterling

Heights detail ended. (Doc # 19-11) Isby had been serving in her detail position for

less than five months when Owen was removed from her detail. (Doc # 19-12)


      Although Owen did not accept the detail position in Roseville, on September

5, 2012, she applied for open Postmaster positions in Troy and Pontiac, Michigan.

(Doc # 19-3, Pg ID 168-169) The Troy Postmaster position was posted as an EAS-

22 position (Doc # 19-13) and the Pontiac Postmaster position was posted as an

EAS-24 position (Doc # 19-14). Owen interviewed for the open positions on

September 20, 2012. (Doc # 19-15) Moreton and Rhonda Wright (“Wright”), both

POOMs, conducted her interview. (Doc # 19-2, Pg ID 140-141) Owen scored 31

out of a possible 60 points on her interview. (Doc # 19-15, Pg ID 224) By

comparison, the interview scores of candidates William Lane (“Lane”) and Ronald

Morris (“Morris”) were 40 and 48.5, respectively. (Doc # 19-16, Pg ID 229; Doc #

19-17, Pg ID 235) Lane, who was a 43-year-old male at the time, was selected for

the Troy Postmaster position, and Morris, who was a 37-year-old male at the time,

was selected for the Pontiac Postmaster position. (Doc # 19, Pg ID 74; Doc # 19-
                                         4
18; Doc # 19-19) Wright was the selecting official who decided not to offer Owen

the Postmaster positions in Troy and Pontiac, and expressed to Owen that she was

not selected for either position due to her interview performance. (Doc # 19-2, Pg

ID 151; Doc # 19-23, Pg ID 278)


      Owen alleges that she was discriminated against in three instances, including

when she was: (1) removed from her detail position in Sterling Heights; (2) not

selected for the Postmaster position in Troy; and (3) not selected for the Postmaster

position in Pontiac. (Doc # 21, Pg ID 301-303) Specifically, in regard to the first

instance, Owen asserts that she was discriminated against on the basis of her race

and age in violation Title VII and the ADEA. (Doc # 19-2, Pg ID 131) Owen

supports her assertions by claiming that Isby retained her job and was of a different

race and was younger than Owen, and argues that Dontje replaced Owen and was

younger than Owen. Owen additionally claims that as it pertains to the second and

third instances, she was discriminated against on the basis of her sex and age in

violation of Title VII and the ADEA. (Id. at 151.) Owen supports these claims by

arguing that Lane and Morris received their positions and were both of a different

sex than Owen and were younger than Owen.


      Owen seeks lost wages and benefits, past and future, in whatever amount she

is found to be entitled. (Doc # 1, Pg ID 9) Owen also requests compensatory,

punitive, and exemplary damages as well as interest, costs, and reasonable attorney
                                         5
fees. (Id. at 9-10.) Owen requests that the Court issue an order reinstating her to

“the position she would have held if there had been no discrimination and

retaliation,” and an injunction prohibiting “any further acts of retaliation or

discrimination.” (Id. at 10.)


II.   LEGAL STANDARD
      Rule 56(a) of the Federal Rules of Civil Procedures provides that the court

“shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The presence of factual disputes will preclude granting of

summary judgment only if the disputes are genuine and concern material facts.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a

material fact is “genuine” only if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. Although the court must view

admissible evidence in the light most favorable to the nonmoving party, where “the

moving party has carried its burden under Rule 56(c), its opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment must be

entered against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

                                         6
bear the burden of proof at trial. In such a situation, there can be “no genuine issue

as to any material fact,” since a complete failure of proof concerning an essential

element of the nonmoving party’s case necessarily renders all other facts immaterial.

Celotex Corp., 477 U.S. at 322-23. A court must look to the substantive law to

identify which facts are material. Anderson, 477 U.S. at 248.

III.   ANALYSIS

       A. Applicable Law

       Under Title VII, a “plaintiff bringing a[n] ... employment discrimination claim

must present either direct evidence of discrimination, or circumstantial evidence that

allows for an inference of discriminatory treatment.” Reeder v. City of Wayne, 177

F.Supp.3d 1059, 1079 (E.D. Mich. 2016) (citing Johnson v. Kroger Co., 319 F.3d

858, 864-65 (6th Cir. 2003)). The same is true for an ADEA claim. Geiger v. Tower

Automotive, 579 F.3d 614, 620 (6th Cir. 2009) (citing Martin v. Toledo Cardiology

Consultants, Inc., 548 F.3d 405, 410 (6th Cir. 2008)).


       “Direct evidence of discrimination is that evidence which, if believed,

requires the conclusion that unlawful discrimination was at least a motivating factor

in the employer’s actions.” Wexler v. White’s Fine Furniture, Inc., 3137 F.3d 564,

570 (6th Cir. 2003). “Direct evidence is evidence that proves the existence of a fact

without requiring any inferences.” Rowan v. Lockheed Martin Energy Sys., Inc., 360

F.3d 544, 548 (6th Cir. 2004). “Circumstantial evidence ... is proof that does not on

                                          7
its face establish discriminatory animus, but does allow a factfinder to draw a

reasonable inference that discrimination occurred.” Wexler, 317 F.3d at 570.


      In order to establish a prima facie case of discrimination under Title VII, a

plaintiff must establish that: (1) she was a member of a protected class; (2) she was

subject to an adverse employment decision; (3) she was qualified for the position

she held; and (4) that she was replaced by someone of a different class, or treated

differently than persons in a different class, such that it supports an inference of

discrimination. See, e.g., Diebel v. L & H Res., LLC, 492 Fed.Appx. 523, 526-27

(6th Cir. 2012); Humenny v. Genex Corp., 390 F.3d 901, 906 (6th Cir. 2004).


      If a plaintiff establishes a prima facie case, the burden shifts to the defendant

to articulate some legitimate, nondiscriminatory reason for the adverse employment

action against the plaintiff. Grosjean v. First Energy Corp., 349 F.3d 332, 335 (6th

Cir. 2003); McDonnell Douglas, 411 U.S. 792, 805 (1973). Once the defendant

offers a legitimate, non-discriminatory reason for its conduct, the burden shifts back

to the plaintiff to demonstrate that the defendant’s stated basis for the adverse

employment action is a pretext designed to mask discrimination. Texas Dept.

Comm. Affairs v. Burdine, 450 U.S. 248, 253 (1981); McDonnell Douglas, 411 U.S.

at 805.




                                          8
      A plaintiff can establish pretext by producing evidence sufficient for a jury to

reasonably reject the defendant’s explanation and infer that the defendant

intentionally discriminated against the plaintiff. Dews v. A.B. Dick Co., 231 F.3d

1016, 1021 (6th Cir. 2000) (“A plaintiff can demonstrate pretext by showing that the

proffered reason (1) has no basis in fact, (2) did not actually motivate the defendant’s

challenged conduct, or (3) was insufficient to warrant the challenged conduct”). See

also Harris v. Metro. Govt. of Nashville and Davidson Cnty., Tenn., 594 F.3d 476,

486 (6th Cir. 2010); Dubey v. Stroh Brewery Co., 185 Mich.App. 561, 565-66

(1990).    A plaintiff must show “both that the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

515 (1993); Harris, 594 F.3d at 486. A plaintiff cannot establish a prima face case

of discrimination based on vague, ambiguous or isolated remarks. Hein v. All

America Plywood Co., Inc., 232 F.3d 482, 488 (6th Cir. 2000) (citation omitted).


      With respect to Owen’s ADEA claims based on age discrimination, a plaintiff

must establish that she was: (1) a member of a protected class (over 40 years old);

(2) subject to an adverse employment decision; (3) qualified for the position she

held; and (4) replaced by someone of a different class (under 40 years old), or treated

differently than persons in a different class (under 40 years old), such that it supports

an inference of discrimination. Mickey v. Zeidler Tool & Die Co., 516 F.3d 516,

523-28 (6th Cir. 2008); Tuttle v. Metro. Govt. of Nashville, 474 F.3d 307, 317 (6th

                                           9
Cir. 2007). “The McDonnell Douglas framework can still be used to analyze ADEA

claims based on circumstantial evidence,” Geiger, 579 F.3d at 622-23, but not in

cases where the ADEA claim is based on direct evidence.


      B. Sterling Heights Detail

      Brennan argues that Owen was not removed from her Sterling Heights detail

because of her race or age. First, Brennan claims that Owen cannot make out her

prima facie case for discrimination since the second prongs, being subject to an

adverse employment action, under both Title VII and the ADEA, have not been met.

Brennan argues that Owen’s Sterling Heights detail was “temporary in nature” and

pursuant to the United States Postal Service’s policies, Owen could have been

terminated at any time. Brennan additionally supports her argument by claiming

that Owen’s termination from her Sterling Heights detail should not be considered

an adverse employment action because Moreton offered Owen another detail in

Roseville, where she would have earned the same pay that she was earning in

Sterling Heights. Owen has not responded directly to Brennan’s arguments.


      The Court is unpersuaded by Brennan’s contentions. Moreton explained that

he did not give Owen an end date in regard to her Sterling Heights detail and

admitted to removing Owen from her detail assignment in favor of hiring Dontje.

(Doc # 19-8, Pg ID 190-191) These admissions from Moreton conflict with Owen’s


                                       10
second assignment order (Doc # 19-15), and Moreton’s comments create a genuine

issue of material fact as to the second prongs of Owen’s race and age discrimination

claims. Further, Brennan’s argument that Owen’s Sterling Heights detail was not an

adverse employment action because Owen was offered another detail in Roseville is

not compelling. Although Owen had another opportunity to participate in a detail in

Roseville, that does not somehow negate the fact that Owen was allegedly

discharged from her detail in Sterling Heights. The Court also notes that there is a

dispute as to whether the Roseville detail was a reasonable alternative due to the

additional distance that Owen would have had to travel had she accepted the

Roseville position. Since a reasonable jury could conclude that Owen was subject

to an adverse employment action, the Court finds that the second prongs of the

analysis for discrimination under Title VII and the ADEA have been satisfied at this

stage.


         Brennan also asserts that the fourth prong of the ADEA discrimination

analysis has not been met. Brennan contends that since Dontje and Isby are both

over 40 years old, and therefore in the same protected class as Owen, Owen must

demonstrate a significant age difference to establish her claim. Owen responds to

Brennan’s assertion by claiming that she has met her prima facie case because Owen

is eight years older than Dontje. Owen also argues that courts in the Sixth Circuit

have held that a six-year age difference between comparatives is significant. While

                                         11
Owen does not directly mention Isby and the age difference between both

individuals in response to Brennan, the Court will address this issue because Owen

did offer Isby as an example of age discrimination in her Complaint. (Doc # 1, Pg

ID 4)


        “In age discrimination cases, the protected class includes all workers at least

40 years old and the fourth element is modified to require replacement not by a

person outside the protected class, but merely replacement by a significantly younger

person.” Grosjean, 349 F.3d at 335. It is recognized in the Sixth Circuit that “in the

absence of direct evidence that the employer considered age to be significant, an age

difference of six years or less between an employee and a replacement is not

significant.” Id. at 340. If the age difference between a plaintiff and her replacement

is between six to ten years, those situations must be taken into consideration on a

case-by-case basis depending on the circumstances of the case. Blizzard v. Marion

Tech. Coll., 698 F.3d 275, 284 (6th Cir. 2012).


        The relevant inquiry involves individuals, Dontje and Isby, who were both

over forty years old when Owen’s detail ended. Since Dontje was eight years

younger than Owen when her detail ended, the Court has the discretion to consider

whether the age difference between her and Owen was significant. The Court finds

that even though Dontje was eight years younger than Owen when Owen was


                                           12
replaced, the lack of direct evidence of age animus makes the age difference between

these parties insignificant. See Scola v. Publix Supermarkets, Inc., 557 F. App'x 458,

467 (6th Cir. 2014). Owen has only offered two pieces of evidence to demonstrate

that Owen was removed from her detail due to her age: (1) that Moreton asked her

when she planned to retire; and (2) that Moreton called her on September 7, 2012 to

ask if it was true that she used to get hurt and was on limited duty. (Doc #19-3, Pg

ID 163, 165) As to the first piece of evidence, courts have regularly held that

comments made by an employer to their employee regarding her expected retirement

date are not direct evidence of age discrimination. See, e.g., Shrivastava v. RBS

Citizens Bank, N.A., 227 F. Supp. 3d 824, 832 (E.D. Mich. 2017). The second piece

of evidence is insubstantial because it does not demonstrate that Moreton took action

against Owen because of her age. The Court finds that the comments made by

Moreton do not support an inference of discrimination.


      The Court finds however that a jury could reasonably reach the conclusion

that Owen might have been terminated based on her age since Isby, who was fifteen

years younger than Owen when Owen’s Sterling Heights detail ended, was not

removed from her detail position. Brennan contends that Isby’s retention does not

satisfy the fourth prong because Isby was not similarly situated to Owen due to the

fact that Isby’s detail was several months shorter than Owen’s detail. This argument

is misplaced though since the fourth prong of the ADEA analysis does not require a

                                         13
plaintiff to be replaced or treated less favorably than an employee who is similarly

situated. For purposes of our analysis, the Court need only consider whether a jury

could find that Owen was replaced by a significantly younger person. Grosjean, 349

F.3d at 335. Therefore, the fourth prong of the ADEA analysis has been satisfied at

this stage as to Isby.


       Next, Brennan contends that Owen has not presented any direct or

circumstantial evidence demonstrating race or age discrimination. Owen does not

directly respond to this argument, but does seemingly assert that there is

circumstantial evidence that shows the existence of race and age discrimination.

More specifically, Owen claims that race discrimination is evidenced by the fact that

Isby, a black woman, was not removed from her position even though Owen, a white

woman, was removed from her detail.           Owen additionally asserts that age

discrimination is present considering that Isby was not terminated and Dontje

replaced Owen, while both women were younger than Owen. The Court finds that

at this stage, Owen’s evidence constitutes circumstantial evidence of race and age

discrimination as a factfinder could draw a reasonable inference that discrimination

occurred. See Wexler, 317 F.3d at 570.


       Brennan additionally claims that even if Owen establishes a prima facie case

for her claims under Title VII and the ADEA, Owen cannot offer evidence of pretext.


                                         14
Brennan’s legitimate, nondiscriminatory reason for the adverse employment action

taken against Owen is that Moreton replaced Owen because he wanted to give Dontje

an opportunity. In viewing the evidence in the light most favorable to Owen, there

is a genuine dispute as to whether a reasonable jury would find that Brennan’s

explanation constitutes a legitimate, nondiscriminatory reason for replacing Owen.

Therefore, the Court finds that at this stage, Owen is not required to show evidence

of pretext.


      As it pertains to Owen’s ADEA age discrimination claim that relates to

Dontje, Brennan’s Motion is GRANTED. Regarding Owen’s Title VII and ADEA

race and age discrimination claims that relate to Isby, Brennan’s Motion is

DENIED.


      C. Postmaster Positions in Troy and Pontiac

      Brennan argues that Owen has not provided sufficient evidence to support her

claim that she was not selected for the Postmaster positions in Troy or Pontiac

because of her sex or age. Brennan does not dispute that Owen can make out her

prima facie case for sex or age discrimination, but contends that there were

legitimate, nondiscriminatory reasons for Owen not being hired— Lane and Morris

having better interviews and test scores than Owen. Brennan further argues that

Owen cannot demonstrate pretext to rebut Brennan’s reasons for selecting Lane and

Morris over Owen.
                                        15
      In response, Owen asserts that pretext exists. Owen claims that the fact that

she had a poor interview is subjective, and should not be considered sufficient

evidence for a jury to reject Brennan’s offered reasons for Owen not being promoted.

Owen also claims that Wright attempted to demean Owen’s overall job performance

during her interview, which she claims should be taken into account by the Court.

See Fischbach v. D.C. Dep't of Corr., 86 F.3d 1180, 1183 (D.C. Cir. 1996)

(“Evidence indicating that an employer misjudged an employee's performance or

qualifications is, of course, relevant to the question whether its stated reason is a

pretext masking prohibited discrimination….”).


      In order for a plaintiff to succeed in a failure to promote Title VII

discrimination case, she must show that: (1) the plaintiff is a member of the protected

class; (2) the plaintiff applied for and was qualified for the desired position; (3) she

was considered but not selected for the position; and (4) an individual of similar

qualifications who was not a member of the protected class received the job at the

time plaintiff's request for the promotion was denied. White v. Columbus Metro.

Hous. Auth., 429 F.3d 232, 240 (6th Cir. 2005). Plaintiffs attempting to demonstrate

a failure to promote claim in ADEA actions must follow the same analysis, but in

these instances, the fourth prong is slightly different and requires that plaintiffs show

that “other employees of similar qualifications who were not members of the

protected class received promotions at the time the plaintiff's request for promotion

                                           16
was denied.” Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 812–13 (6th Cir.

2011).


      The Court finds that Owen has not offered any support for her contention that

there is legitimate pretext demonstrating that there is evidence that could lead a

reasonable jury to reject Brennan’s explanation and infer that Brennan discriminated

against Owen on the basis of her sex and/or age. Owen’s response to Brennan’s first

offered reason for not promoting Owen, that Owen had a poor interview

performance, is unpersuasive. Owen claims that such a reason is subjective, but

Owen herself confirmed that the interview did not go well. (Doc # 19-2, Pg ID 142)

Owen also claims that Wright attempted to demean Owen’s overall job performance

during the interview. The Court does not find that this evidence alone creates a

genuine issue of material fact because even if Wright did not accurately recognize

Owen’s job performance, that does not demonstrate that Owen did not have a poor

interview. Finally, the Court notes that regardless of how the interview went,

Brennan’s other legitimate, nondiscriminatory reason for not promoting Owen—her

test scores being lower than Lane and Morris’—has not been rebutted by Owen. The

test score measure is completely objective, and constitutes a legitimate and

nondiscriminatory reason for Brennan choosing Lane and Morris for the Troy and

Pontiac Postmaster positions over Owen.



                                        17
      The Court consequently GRANTS Brennan’s Motion regarding Owen’s Title

VII and ADEA sex and age discrimination claims pertaining to Lane and Morris and

the Troy and Pontiac Postmaster positions.


IV.   CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Defendant Megan Brennan’s Motion for

Summary Judgment (Doc # 21) is GRANTED IN PART AND DENIED IN

PART.


      IT IS FURTHER ORDERED that Defendant Megan Brennan’s Motion is

GRANTED in regard to Plaintiff Denise Owen’s ADEA age discrimination claim

pertaining to Kim Dontje and the Sterling Heights detail.


      IT IS FURTHER ORDERED that Defendant Megan Brennan’s Motion is

DENIED in regard to Plaintiff Denise Owen’s Title VII and ADEA race and age

discrimination claims pertaining to Angela Isby and the Sterling Heights detail.




                                         18
      IT IS FURTHER ORDERED that Defendant Megan Brennan’s Motion is

GRANTED in regard to Plaintiff Denise Owen’s Title VII and ADEA sex and age

discrimination claims pertaining to William Lane and Ronald Morris and the Troy

and Pontiac Postmaster positions.



                                           s/Denise Page Hood
                                           DENISE PAGE HOOD
DATED: August 22, 2019                     United States District Judge




                                      19
